            Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 1 of 18



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA,              )
                                       )               Case No.
         Plaintiff,                    )
                                       )
         v.                            )
                                       )
KENISHA R. CALLAHAN,                   )
                                       )
         Defendant.                    )
_______________________________________)

                     COMPLAINT FOR PERMANENT INJUNCTION

       1.     The United States of America brings this action to permanently enjoin Kenisha R.

Callahan (“Callahan”) from:

              a.      Preparing, assisting in the preparation of, or directing the preparation of

       federal tax returns, amended returns, or other tax-related documents and forms, including

       any electronically submitted tax returns or tax-related documents, for any entity or person

       other than herself;

              b.      Owning, managing, assisting, or working at a business that prepares or

       assists in the preparation of tax returns, amended returns, or other tax-related documents

       and forms, including any electronically submitted tax returns or tax-related documents,

       for any entity or person other than herself;

              c.      Engaging in any other activity subject to penalty under 26 U.S.C. §§ 6694,

       6695, and 6701; and

              d.      Engaging in any conduct that substantially interferes with the proper

       administration and enforcement of the Internal Revenue Code.
             Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 2 of 18



       2.        This action also seeks an order, under 26 U.S.C § 7402(a), requiring Callahan to

disgorge to the United States the gross receipts she has received for the preparation of federal tax

returns making false or fraudulent claims.

                                JURISDICTION AND VENUE

       3.        This action is authorized and requested by a delegate of the Secretary of the

Treasury, and is commenced at the direction of the Attorney General of the United States in

accordance with 26 U.S.C § 7401.

       4.        This Court has jurisdiction under 26 U.S.C. §§ 7402(a), 7408(a) and 28 U.S.C.

§§ 1340 and 1345.

       5.        Venue is proper in this Court because Callahan’s principal place of business is

within this judicial district and Callahan resides within the district. 26 U.S.C. § 7407(a) and 28

U.S.C. § 1391.

                                            DEFENDANT

       6.        Callahan is a paid “tax return preparer” as defined by 26 U.S.C. § 7701 who has

been preparing returns for customers through Callahan Tax Service (“CTS”) since 2010. She

resides in Ponchatoula, LA and operates a tax return preparation business in Hammond, LA.

       7.        Callahan holds no tax-related certifications or degrees. She is a level one certified

teacher in the State of Louisiana, currently teaching elementary school. Callahan prepares returns

for customers on a seasonal basis during tax filing season (generally between January and April).

       8.        Before forming CTS, Callahan worked for Jackson Hewitt as a seasonal tax

preparer from 2005 to 2007. She has no formal training as a tax return preparer but she took tax

preparation courses offered by Jackson Hewitt. Callahan further took approximately four online

tax courses, including one specifically focusing on the earned income tax credit. She has no other

tax or accounting education.


                                                   2
              Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 3 of 18



        9.      Callahan formed CTS in 2010 and incorporated the business as a limited liability

corporation in 2015. CTS’s primary place of business is 1665 SW Railroad Ave., Suite 6,

Hammond, LA 70403. In June of 2019, the Louisiana Secretary of State revoked CTS’s charter

for failure to file annual reports.

        10.     On December 29, 2010, Callahan obtained a Personal Tax Identification Number

(“PTIN”) (XX2936) from the IRS. A PTIN is an identification number the IRS issues to return

preparers that they must use to identify themselves on returns they prepare for compensation. A

preparer’s failure to identify herself on returns she prepares for others is subject to penalty under

26 U.S.C. § 6695(c).

        11.     On November 7, 2009, Callahan obtained an Electronic Filing Information

Number (“EFIN”) (XX7386) for CTS. An EFIN is an identification number the IRS issues to

return preparers who have completed an e-file application and passed a suitability check. The

EFIN is used to electronically file returns for customers. On March 18, 2019, the IRS revoked

CTS’ EFIN.

                                      CALLAHAN’S ACTIVITIES

        12.     Through CTS, Callahan has prepared thousands of individual federal income tax

returns (Form 1040) for customers since 2010. In 2019 alone (for tax year 2018), Callahan

prepared 734 individual federal tax returns. Callahan charges between $70 and $400 per return,

depending on its complexity. These fees are, in most cases, deducted from the refund claimed on

the return so that the customer only receives the refund net of Callahan’s fees.

        13.      An IRS investigation revealed that Callahan prepares returns that understate the

tax her customers actually owe, and/or overstate the refund to which they are entitled. Callahan

does so primarily by claiming false or inflated Earned Income Tax Credit (“EITC”) on the




                                                  3
              Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 4 of 18



returns she prepares. Based solely upon Callahan’s actions resulting in abuse of the EITC, the

estimated harm to the Treasury exceeds $2,000,000.

        14.    Callahan has a history of ignoring, or recklessly disregarding, EITC compliance

requirements. These requirements obligate tax return preparers to make “reasonable inquiries” to

ensure the customer is legally entitled to claim the EITC. See 26 U.S.C. § 6695(g). The IRS

investigated Callahan’s compliance with EITC due diligence requirements four times. In all but

one of the investigations, the IRS found that Callahan failed to exercise the required due

diligence in determining her customers’ EITC eligibility. As a result, the IRS assessed due

diligence penalties against Callahan under 26 U.S.C. § 6695(g). The penalties had no effect on

Callahan’s activities, and she continues to prepare returns for customers that falsely claim the

EITC.

                            Fraudulent Earned Income Tax Credit

        15.    The EITC is a “refundable” tax credit, meaning that it can reduce a taxpayer’s

liability below zero, permitting a tax refund in certain circumstances. The EITC is available for

low to moderate-income working individuals and couples who meet certain criteria. The amount

of EITC for which taxpayers may qualify depends upon several factors: 1) amount of “earned

income,” 2) the taxpayer’s filing status, and 3) number of dependents. The amount of the credit

increases relative to taxpayers’ “earned income” to a certain threshold, over which the taxpayer

becomes ineligible to claim the credit. The earned income range at which the maximum credit is

paid is commonly known as the “sweet spot.”

        16.    In 2019, only 474,000 or approximately 10%, of Louisiana’s citizens received the

EITC. See https://www.eitc.irs.gov/eitc-central/statistics-for-tax-returns-with-eitc/statistics-for-




                                                 4
             Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 5 of 18



tax-returns-with-eitc. In contrast, of the 734 returns filed by Callahan in 2019, approximately

87% claimed EITC.

       17.    One way unscrupulous return preparers manipulate earned income is by

fabricating income or losses to manipulate their customers’ earned income in order to claim more

of the EITC than the customer is entitled. The IRS examined 70 returns filed by Callahan in 2019

(tax year 2018) that claimed the EITC credit. 52 of the returns, or 74%, contained fabricated

income. Of those, 41 claimed the maximum EITC.

   A) Fabricated Earned Income to Increase EITC claims

       18.    Callahan fabricates or inflates earned income to maximize the EITC she claims

for her customers. Frequently, but not always, Callahan characterizes this fictitious income as

Household Help (“HSH”) income on taxpayer’s returns in order to bypass the need for

supporting documents to corroborate the amounts claimed.

       19.    HSH income includes wages earned by taxpayers who perform jobs such as

domestic servant, cook, sitter or cleaner. Generally, if a taxpayer earns HSH income in excess of

$2,100, the employer must issue a Form W-2, or Form 4852, that reports the income.

       20.    Callahan exploits this reporting threshold aggressively as illustrated by the below

examples. To protect the identities of individual customers, the complaint refers to customers by

letter, e.g. Customer A, etc. A Customer Key, which identifies each customer by name and social

security number, will be served with the summons and the complaint.

       a.     Callahan inflated Customer A’s earned income on her 2017 tax returns. Customer

              A is a single mother with two children who earned $3,691 in wages from several

              employers. However, Callahan reported that Customer A earned $16,291,

              including $2,000 of fictitious HSH income from private babysitting. Customer A




                                               5
             Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 6 of 18



               did not earn that income and did not tell Callahan she did. Callahan fabricated

               income to inflate the EITC claimed on the return she prepared.

       b.      Callahan inflated Customer B’s earned income on her 2018 return. Customer B is

               a single mother with two children who earned $4,424 in wages from retail jobs.

               However, Callahan reported that Customer B earned $17,754, including $2,100 in

               HSH income from hairstyling and babysitting. Customer B did not earn HSH

               income and did not tell Callahan she did. Callahan fabricated earned wages to

               inflate her customer’s EITC claimed on the return she prepared.

       c.      Callahan inflated Customer C’s earned income on her 2018 return. Customer C is

               a single mother with three children who earned $561 from a retail position.

               However, Callahan reported $17,219 in earned income on Customer C’s return,

               including $2,100 in fictitious HSH income from hairstyling and personal sitting

               that Customer C did not earn. Callahan fabricated earned income to inflate her

               customer’s EITC claimed on the return she prepared.

       21.     These examples represent a small sample of Callahan’s fabrication of earned

income. Of the 734 returns filed by Callahan in 2019, 50% reported HSH income, and 94% of

those returns reported HSH income in amounts between $2,098 and $2,100. Further, the IRS

analyzed all of Callahan’s 2019 returns that claimed an EITC over $6,000 but no Schedule C. Of

the 61 returns that met this criteria, 54, or 89%, claimed the maximum EITC based upon

fictitious income.

   B) Fraudulent Schedule C Profits and Losses to Inflate or Deflate Earned Income

       22.     Callahan further manipulates earned income she claims for customers by

including a Schedule C, Profit or Loss from Business for Taxpayers, with returns she prepares.




                                               6
             Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 7 of 18



She makes profit or loss claims on tax returns even if the customer did not own or operate a

business. By reporting fictitious profits and losses on a Schedule C. Callahan artificially

increases or decreases the earned income she reports to fall within the EITC “sweet spot.” The

following examples illustrate Callahan’s scheme:

       a.     Callahan falsely claimed that Customer D operated a business on her 2016 return.

              Customer D was a single mother with two children earning $49,232 as a trainer.

              Callahan prepared a Schedule C that claimed a loss for a non-existent daycare

              business Customer D purportedly operated from her home. However, Customer D

              did not operate a day care business out of her home and did not tell Callahan that

              she did. Callahan fabricated losses incurred by a fictitious business to inflate the

              EITC claimed on the return she prepared.

       b.     Callahan falsely claimed that Customer E operated a business on her 2017 return.

              Customer E was a single mother with one daughter who earned $19,486 in wages

              working as a home healthcare worker. Callahan attached a Schedule C to

              Customer E’s return that reported a profit from a home healthcare business.

              Customer E does not operate a business and never told Callahan she did. Callahan

              fabricated a profit from a fictitious business to inflate the EITC claimed on the

              return she prepared.

       23.    These examples represent a small sample of the number of returns Callahan

prepares that include both a Schedule C and EITC claim. In 2019 alone, Callahan filed 163

returns with Schedule Cs. Of that group, 98% claimed EITC. Most, if not all, of those taxpayers

were wage earners or contractors who performed services for another employer.




                                               7
             Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 8 of 18



   C) Manipulation of Taxpayer’s filing status to claim a higher EITC

       24.    Callahan files returns that falsely claim Head of Household filing status for

customers that do not qualify in order to increase the EITC amount that she claims. For example:

       a.     Callahan falsely reported Customer F as Head of Household in 2017 even though

              Customer F had been married for twenty years at the time of the tax return filing.

              Although Customer F instructed Callahan not to claim that status after the IRS

              rejected the return, she did so again. Callahan claimed an incorrect filing status to

              inflate the EITC claimed on the return she prepared.

       b.     Although Customer G and her husband routinely filed a joint return as married

              taxpayers, Callahan filed separate returns for each in 2016 that falsely claimed

              Customer G as a single taxpayer and her husband as Head of Household.

              Callahan claimed an incorrect filing status to inflate the EITC claimed on the

              return she prepared.

    Other Schemes: Unreimbursed Expenses and Charitable Contribution Deductions

       25.    Callahan also falsely claims Unreimbursed Employee Business Expenses

(“UBE”) as Schedule A itemized deductions. UBE are expenses that an employee incurs in

connection with their employment. By deducting false UBE, a fraudulent tax preparer can reduce

the tax liability reported on a customer’s return. In Callahan’s case, she did so without her

customers’ knowledge or consent.

       26.    Similarly, Callahan falsely claims deductions for charitable gifts that her

customers did not make. This reduces her customers’ tax she reports on their returns. For

example:




                                                8
             Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 9 of 18



       a.      Callahan manipulated charitable donations, reported false UBE and fabricated a

               business on Customer F’s 2017 return. Customer F is a married woman with two

               children who earned $47,657 as a laborer. Callahan claimed that Customer F

               donated $6,518 to charities and incurred $3,952 in unreimbursed employee

               expenses. In addition to deducting those fictitious items, Callahan included a

               Schedule C that claimed a loss of $11,115 from a non-existent cleaning business.

               Callahan fabricated charitable deductions, false UBE and losses from a fictitious

               business to inflate the EITC claimed on the return she prepared.

       b.      Callahan inflated unreimbursed expenses and charitable contributions on

               Customer H’s 2017 return. Customer H was a single mother with two children

               who earned $31,634 as a welder. Callahan claimed that Customer H incurred

               $11,000 in UBE and donated $4,000 to charity. Customer H estimates that her

               actual unreimbursed expenses for 2017 would have been approximately $1,200

               and that she actually donated $400 to charity. Callahan inflated charitable

               deductions and UBE to inflate the EITC claimed on the return she prepared.

       c.      Callahan fabricated UBE and charitable gifts on Customer G’s 2016 return.

               Callahan claimed $7,912 in unreimbursed expenses and $4,406 in charitable gifts

               on Customer G’s return. Customer G never discussed expenses or donations with

               Callahan. Callahan fabricated charitable deductions and false UBE to inflate the

               EITC claimed on the return she prepared.

                       HARM CAUSED BY CALLAHAN’S ACTIONS

       27.     Callahan’s pattern of preparing returns that understate her customers’ taxes and/or

overstate their refunds through the schemes described above has resulted in the loss of significant




                                                9
             Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 10 of 18



federal tax revenue. Callahan’s manipulation of her customers’ income and other fraudulent

practices caused the United States to issue refunds that taxpayers were not entitled to receive.

Based on the returns it has examined, the IRS estimates that the United States has lost millions of

dollars in tax revenue from Callahan’s actions. Given the complexity of Callahan’s schemes, it is

difficult to estimate the full loss caused to the United States.

       28.       In addition to lost tax revenue, the United States has had to bear the substantial

cost of examining returns Callahan has prepared and collecting the understated liabilities from

her customers.

       29.       Callahan’s illegal conduct also harms honest tax return preparers because, by

preparing tax returns that unlawfully inflate their customers’ refunds, Callahan has a competitive

advantage over tax return preparers who prepare returns in accordance with the law. Customers

who are satisfied with the tax refunds they receive are often unaware of Callahan’s illegal return

preparation practices and return to Callahan for subsequent tax seasons.

       30.       Callahan’s actions also undermine confidence in the federal income tax system.

Callahan’s customers trust – and pay – her to prepare honest returns. Callahan betrays that trust

and harms her customers, who must foot the bill for the deficiencies and, potentially, interest and

penalties resulting from Callahan’s conduct.

       31.       Callahan’s activities also encourage noncompliance with the internal revenue

laws by failing to confirm with her customers that their returns honestly and accurately reflected

the information they provided. Similarly, Callahan’s fraudulent use of the EITC undermines

public confidence in a statutory credit meant to encourage low-income workers with young

children to maintain employment.




                                                  10
              Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 11 of 18



                  COUNT I: INJUNCTION UNDER 26 U.S.C. § 7407
        FOR CONDUCT SUBJECT TO PENALTY UNDER 26 U.S.C. §§ 6694 AND 6695

       32.      The United States incorporates by reference the allegations in paragraphs 1

through 31.

       33.      Section 7407 of the Internal Revenue Code authorizes a district court to enjoin a

person who is a tax return preparer from engaging in certain conduct or from further acting as a

tax return preparer. The prohibited conduct justifying an injunction includes:

       a.       Engaging in conduct subject to penalty under 26 U.S.C. § 6694(a), which

                penalizes a tax return preparer who prepares a return that contains an

                understatement of tax liability or an overstatement of a refund due to an

                unreasonable position (as defined by § 6694(a)(2)) which the preparer knew or

                should have known was unreasonable;

       b.       Engaging in conduct subject to penalty under 26 U.S.C. § 6694(b), which

                penalizes a tax return preparer who prepares a return that contains an

                understatement of tax liability or an overstatement of a refund due to willful or

                reckless conduct;

       c.       Engaging in conduct subject to penalty under 26 U.S.C. § 6695(g), which

                penalizes a tax return preparer who does not exercise due diligence in determining

                eligibility for earned income tax credits; and

       d.       Engaging in any other fraudulent or deceptive conduct that substantially interferes

                with the proper administration of the internal revenue laws.

       34.      In order for a court to issue such an injunction, the court must find (1) that the

preparer engaged in the prohibited conduct defined in paragraph 33 above, and (2) that injunctive

relief is appropriate to prevent the recurrence of the conduct.



                                                  11
               Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 12 of 18



         35.     If a tax return preparer’s conduct is continual or repeated and the court finds that a

narrower injunction would not be sufficient to prevent the preparer’s interference with the proper

administration of the internal revenue laws, the court may permanently enjoin the person from

acting as a tax return preparer. See 26 U.S.C. § 7407(b).

         36.     Since at least 2016, Callahan continually and repeatedly engaged in conduct

subject to penalty under 26 U.S.C. § 6694 by preparing returns to understate her customers’ tax

liabilities and overstate their refunds and credits. As described above, Callahan prepares returns

that claim deductions for expenses not incurred by her customers and credits to which the

taxpayers are not entitled. Callahan did so with the knowledge that the positions she took on the

returns were unreasonable and lacked substantial authority. Callahan thus engages in conduct

subject to penalty under 26 U.S.C. § 6694(a).

         37.     Additionally, Callahan engages in conduct subject to penalty under 26 U.S.C.

§ 6694(b) by willfully understating customers’ liabilities and acting with a reckless and

intentional disregard of rules and regulations.

         38.     Callahan’s conduct substantially interferes with the administration of the internal

revenue laws. Injunctive relief is necessary to prevent this misconduct because, absent an

injunction, Callahan is likely to continue preparing false federal income tax returns. Indeed, the

IRS has assessed multiple penalties against Callahan for her failure to exercise due diligence in

determining her customer’s eligibility to claim the EITC. The penalties had no effect on

Callahan’s business practices and she continues to prepare returns that claim false or inflated

EITCs.

         39.     A narrower injunction would be insufficient to prevent Callahan’s interference

with the administration of the internal revenue laws. Callahan prepares returns understating her




                                                  12
              Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 13 of 18



customers’ liabilities through multiple schemes that report false information on her customers’

tax returns. In addition, the IRS may not yet have identified all of the schemes used by Callahan

to understate liabilities, and overstate refunds and credits. Denial of a permanent injunction

against Callahan will require the IRS to spend additional resources to uncover all of her future

schemes. The harm resulting from these schemes includes both the expenditure of these

resources and the revenue loss caused by the improper deductions and credits Callahan claimed

on returns she prepares. Accordingly, only a permanent injunction is sufficient to prevent future

harm caused by Callahan acting as a tax return preparer.

                    COUNT II: INJUNCTION UNDER 26 U.S.C. § 7408
              FOR CONDUCT SUBJECT TO PENALTY UNDER 26 U.S.C. § 6701

        40.     The United States incorporates by reference the allegations contained in

paragraphs 1 through 31.

        41.     Section 7408 of the Internal Revenue Code authorizes a district court to enjoin

any person from engaging in conduct subject to penalty under 26 U.S.C. § 6701, which penalizes

a person who aids or assists in the preparation of tax returns that the person knows will result in

an understatement of tax liability.

        42.     Callahan engages in conduct subject to penalty under 26 U.S.C. § 6701 by

preparing income tax returns that claim credits and deductions that she knows to be improper,

false, and/or inflated.

        43.     Callahan’s repeated actions fall within 26 U.S.C. § 7408, and injunctive relief is

appropriate to prevent recurrence of this conduct.




                                                 13
              Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 14 of 18



      COUNT III: INJUNCTION UNDER 26 U.S.C. § 7402 FOR UNLAWFUL
  INTERFERENCE WITH THE ENFORCEMENT OF INTERNAL REVENUE LAWS

       44.      The United States incorporates by reference the allegations contained in

paragraphs 1 through 31.

       45.      Section 7402(a) of the Internal Revenue Code authorizes a court to issue orders of

injunction as may be necessary or appropriate for the enforcement of the internal revenue laws.

       46.      Callahan repeatedly and continually engages in conduct that interferes

substantially with the administration and enforcement of the internal revenue laws.

       47.      If Callahan continues to act as a tax return preparer, her conduct will result in

irreparable harm to the United States and the United States has no adequate remedy at law.

       48.      Callahan’s conduct has caused, and will continue to cause, substantial tax losses

to the United States Treasury, much of which may be undiscovered and unrecoverable. The IRS

will have to devote substantial and unrecoverable time and resources auditing her customers

individually to detect understated liabilities and overstated refund claims, unless the Court

enjoins Callahan’s activities.

       49.      The detection and audit of erroneous tax credits and deductions claimed on

returns prepared by Callahan would be a significant burden on IRS resources.

                COUNT IV – DISGORGEMENT UNDER 26 U.S.C. § 7402(a)

       50.      The United States incorporates by reference the allegations of paragraphs 1

through 31.

       51.      Section 7402(a) of the internal revenue code authorizes a district court to issue

orders, judgment, and decrees as may be necessary or appropriate for the enforcement of the

internal revenue laws.




                                                  14
             Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 15 of 18



       52.     Callahan’s conduct substantially interferes with the enforcement of the internal

revenue laws, and causes the United States to issue tax refunds to individuals not entitled to

receive them. But for Callahan’s conduct, the United States would not have issued these bogus

refunds.

       53.     Callahan has unjustly profited from her misconduct at the expense of the United

States. She subtracted fees from her client’s bogus refund returns.

       54.     Callahan is not entitled to these ill-gotten gains. Using its broad authority under

Section 7402(a), the Court should enter an order requiring Callahan to disgorge to the United

States the receipts (in the form of fees subtracted from customers’ tax refunds) she received for

the preparation for federal tax returns that make grossly incompetent, negligent, reckless, and or

fraudulent claims.

                                      RELIEF REQUESTED

       WHEREFORE, the United States of America respectfully prays for the following:

       A.      That the Court find that Callahan has repeatedly and continually engaged in

conduct subject to penalty under 26 U.S.C. §§ 6694, 6695, and that injunctive relief is

appropriate under 26 U.S.C. § 7407 to prevent recurrence of that conduct;

       B.      That the Court find that Callahan has repeatedly and continually engaged in

conduct subject to penalty under 26 U.S.C. § 6701 and that injunction relief is appropriate under

26 U.S.C. § 7408 to prevent recurrence of that conduct;

       C.      That the Court find that Callahan has repeatedly and continually engaged in

conduct that substantially interferes with the proper enforcement and administration of the

internal revenue laws and that injunctive relief is appropriate under 26 U.S.C. § 7402(a) to

prevent recurrence of that conduct;




                                                15
            Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 16 of 18



       D.      That the Court enter a permanent injunction prohibiting Callahan and any other

person working in concert or participation with her from directly or indirectly:

       1.      Preparing, assisting in the preparation of or directing the preparation of federal tax

               returns, amended returns, or other tax-related documents or forms, including any

               electronically submitted tax returns or tax-related documents, for any entity or

               person other than herself;

       2.      Owning managing, controlling, working for, profiting from, or volunteering for

               any business or entity engaged in tax return preparation;

       3.      Transferring, selling, or assigning their customer lists and/or other customer

               information;

       4.      Engaging in activity subject to penalty under 26 U.S.C. §§ 6694, 6695 and 6701;

               and

       5.      Engaging in conduct that substantially interferes with the proper administration

               and enforcement of the internal revenue laws.

       E.      That the Court enter an injunction requiring Callahan, at her own expense, to:

       1.      To send by certified mail, return receipt requested, a copy of the final injunction

               entered against Callahan in this action, as well as a copy of the Complaint setting

               forth the allegations as to how Callahan fraudulently prepared federal tax returns,

               to each person for whom Callahan prepared federal tax returns or any other

               federal tax forms after January 1, 2016, within 30 days of entry of the final

               injunction in this action;

       2.      To turn over to the United States copies of all returns and claims for refund that

               Callahan prepared after January 1, 2016;




                                                16
            Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 17 of 18



       3.     To provide the United States a list of the names, Social Security numbers,

              addresses, phone numbers, and email addresses of each person for whom

              Callahan prepared tax returns, other tax forms, or claims for refund after January

              1, 2016, within 30 days of entry of the final injunction in this action;

       4.     To prominently post: a copy of the injunction, a statement that she has been

              enjoined from the preparation of tax returns and a hyperlink to any press release

              regarding the injunction that the Department of Justice may issue, on Callahan’s

              social media accounts and websites used to advertise her tax preparation services,

              if any, and in Callahan’s place of business where she prepared tax returns within

              10 days of entry of the final injunction in this action;

       5.     To deliver a copy of the injunction to any employees, contractors and vendors of

              Callahan, if any, within 30 days of entry of the final injunction in this action;

       6.     To file a sworn statement with the Court evidencing Callahan’s compliance with

              the foregoing directives within 45 days of entry of the final injunction in this

              action; and

       7.     To keep records of Callahan’s compliance with the foregoing directives, which

              may be produced to the Court, if requested, or the United States pursuant to

              paragraph F, below;

       F.     That the Court enter an order allowing the United States to monitor Callahan’s

compliance with the injunction and to engage in post-judgment discovery in accordance with the

Federal Rules of Civil Procedure; and

       G.     Order, without further proceedings, the immediate revocation of any and all

PTINs and EFINs held by, assigned to, or used by Callahan issued under 26 U.S.C. § 6109;




                                                17
            Case 2:20-cv-01055 Document 1 Filed 03/30/20 Page 18 of 18



       H.      Order the immediate revocation of any EFIN held by, assigned to, or used by

Callahan;

       I.      Enter an order, pursuant to 26 U.S.C. § 7402(a), requiring Callahan to disgorge to

the United States the gross receipts (the amount of which is to be determined by the Court) that

Callahan received (in the form of fees subtracted from customers’ tax refunds) for the

preparation of tax returns that make or report false or fraudulent claims, deductions, credits,

income, expenses, or other information that results in the understatement of taxes;

       J.      Retain jurisdiction over Callahan and this action to enforce any permanent

injunction entered; and

       K.      Award the United States its costs incurred in connection with this action, along

with such other relief as justice requires.

Dated: March 30, 2020                             Respectfully submitted,

                                                  RICHARD E. ZUCKERMAN
                                                  Principal Deputy Assistant Attorney General


                                                  /s/ Conor P. Desmond_________
                                                  CONOR PATRICK DESMOND
                                                  DC Bar No: 1531356 | LA CM/ECF
                                                  Trial Attorney, Tax Division
                                                  U.S. Department of Justice
                                                  P.O. Box 14198
                                                  Washington, D.C. 20044
                                                  202-616-1857 (v)
                                                  202-514-4963 (f)
                                                  Conor.P.Desmond@usdoj.gov

                                                  Of counsel:
                                                  Peter G. Strasser
                                                  United States Attorney
                                                  Eastern District of Louisiana




                                                 18
                                         Case 2:20-cv-01055 Document 1-1 Filed 03/30/20 Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Kenisha R. Callahan


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Tangipahoa Parish
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Conor P. Desmond, United States Dept. of Justice, Tax Division
P.O. Box 14198, Ben Franklin Station, Washington, DC, 20044


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C §§ 6694, 6695, 6701, 7402, and/or 7408
VI. CAUSE OF ACTION Brief description of cause:
                                           Permanent injunction barring Defendant from preparing tax returns for other taxpayers
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/30/2020                                                              /s/ Conor P. Desmond
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 06/17)     Case 2:20-cv-01055 Document 1-1 Filed 03/30/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                         Case 2:20-cv-01055 Document 1-2 Filed 03/30/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern District
                                                    __________  DistrictofofLouisiana
                                                                             __________

             UNITED STATES OF AMERICA                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
                  KENISHA R. CALLAHAN                                )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kenisha R. Callahan
                                           16145 Derry Street
                                           Ponchatoula, LA 70454




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Conor P Desmond
                                           Trial Attorney, USDOJ Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                           Case 2:20-cv-01055 Document 1-2 Filed 03/30/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
